Exhibit 10.2

 

INTELLECTUAL PROPERTY OWNERSHIP AND LICENSE AGREEMENT

 

THIS INTELLECTUAL PROPERTY OWNERSHIP AND LICENSE AGREEMENT ("Agreement")
effective as of July 19, 2019 (the "Effective Date"), is made between Cosmos
Group Holdings, Inc., a Nevada corporation (“COSG”), on the one hand, and Hong
Kong Healthtech Limited, a limited liability company organized under the laws of
Hong Kong (“HKHL”), 深圳傅正勤教育科技有限公司Shenzhen Fu Zheng Qin Education Technology
Limited (formerly known as Shenzhen Yongle Innovative Education Limited), a
limited company organized under the laws of the People’s Republic of China
(“SZFZQ”) and their Affiliates (together with HKHL, the “HKHL Entities”), each
only, with respect to their respective obligations hereunder, on the other hand.

 

WHEREAS, the HKHL Entities are engaged in the business of developing and
delivering educational content through educational apps, software, books, and
comic drawings (the “Business”);

 

WHEREAS, COSG desires to enter into the Business through its acquisition of a
controlling interest in HKHL;

 

WHEREAS, COSG and the HKHL Entities are parties to that certain Share Exchange
Agreement, of even date hereof, pursuant to which COSG agreed to issue 6,232,951
shares of its common stock, par value $0.001, to acquire 51% of the issued and
outstanding securities of HKHL (the “Share Exchange”);

 

WHEREAS, in connection with the Share Exchange, COSG desires to obtain from the
HKHL Entities the exclusive right to exploit all intellectual property necessary
or desirable for engaging in the Business;

 

NOW, THREEFORE, in mutual consideration of the promises and obligations set
forth below, the parties agree as follows:

 

1.      General. COSG and the HKHL Entities desire to establish a contractual
relationship that will (i) define the ownership of certain intellectual property
rights as between the parties, and (ii) grant COSG certain licenses and other
rights in and to intellectual property rights owned by the other part(ies), all
in accordance with the terms and conditions set forth in this Agreement.

 

2.      Definitions. For purposes of this Agreement, and in addition to certain
terms defined on first use herein and in any schedule attached hereto, the
following terms shall have the following meanings.

 

2.1.      "Affiliate" shall mean an entity that controls, is under common
control with, or that is controlled by, the entity with which it is affiliated.

 

2.2.      "Confidential Information" shall mean (i) all ideas and information of
any kind, including, without limitation, technology, know-how, technical data,
products, software, works of authorship, assets, operations, contractual
relationships, business plans or any other aspect of either party's business, in
written, other tangible or electronic form provided by one party (the
"disclosing party") to the other party ("the receiving party") which is labeled
by the disclosing party as "confidential", "proprietary" or with a legend of
similar import; (ii) software in any form (including, without limitation,
related documentation), whether or not labeled in accordance with the preceding;
(iii) Existing Non-Statutory Intellectual Property obtained from the disclosing
party; and (iv) information orally disclosed and identified as confidential at
the time of such disclosure which is summarized in writing within thirty (30)
days of such disclosure. Confidential Information shall not, however, include
any information that (a) lawfully in the receiving party's possession, with no
restriction on use or disclosure, prior to its acquisition from the disclosing
party; (b) received in good faith by the receiving party, with no restrictions
on use or disclosure, from a third party not subject to any confidential
obligation to the disclosing party; (c) now or later becomes publicly known
through no breach of confidential obligation by the receiving party; (d)
released by the disclosing party to any other person, firm or entity (including,
without limitation, governmental agencies or bureaus) without restriction on use
or disclosure; or (e) independently developed by or for the receiving party
without any reliance on or use of Confidential Information of the disclosing
party. The foregoing exceptions shall not apply to software in any form.

 

 

 



 1 

 

 

2.3.      "Existing Non-Statutory Intellectual Property" shall mean all
unpatented inventions (whether or not patentable), trade secrets, know-how and
proprietary information, including but not limited to (in whatever form or
medium), discoveries, ideas, compositions, formulae, computer programs
(including, without limitation, source and object codes and documentation),
databases, drawings, designs, plans, proposals, specifications, photographs,
samples, models, processes, procedures, data, information, manuals, reports,
financial, marketing and business data, pricing and costing information,
correspondence and notes relating to and arising or developed from the Business,
to the extent owned by either party hereto as of the Effective Date; provided,
however, the foregoing shall not include any Third Party Intellectual Property
Rights or any copyrights, trademarks, service marks, corporate names, domain
names or applications for any of the foregoing.

 

2.4.      "Existing Other Intellectual Property" shall mean all copyrights,
trademarks, service marks, corporate names, domain names or applications for any
of the foregoing existing as of the Effective Date and owned as of the Effective
Date by a party hereto.

 

2.5.      "Existing Patents", shall mean (i) the patents, patent applications
and Invention Disclosures (together with any patents issuing on the foregoing
patent applications and Invention Disclosures, divisions, continuations or
continuations-in-part thereof; patents, patent extensions, certificates of
invention, reissues, renewals and additions thereof) listed on Exhibit A to this
Agreement; (ii) the patents, patent applications and Invention Disclosures
(together with any patents issuing on the foregoing patent applications and
Invention Disclosures, divisions, continuations or continuations-in-part
thereof; patents, patent extensions, certificates of invention, reissues,
renewals and additions thereof) listed on Exhibit B to this Agreement; and (iii)
all other patents and patent applications (together with any patents issuing on
the foregoing patent applications, divisions, continuations or
continuations-in-part thereof; patents, patent extensions, certificates of
invention, reissues, renewals and additions thereof) existing as of the
Effective Date and owned by the HKHL Affiliates.

 

2.6.      “Future Intellectual Property” shall mean: (i) all patents and patent
applications (together with any patents issuing on the foregoing patent
applications, divisions, continuations or continuations-in-part thereof;
patents, patent extensions, certificates of invention, reissues, renewals and
additions thereof) existing after the Effective Date and owned by the HKHL
Affiliates; (ii) all unpatented inventions (whether or not patentable), trade
secrets, know-how and proprietary information, including but not limited to (in
whatever form or medium), discoveries, ideas, compositions, formulae, computer
programs (including, without limitation, source and object codes and
documentation), databases, drawings, designs, plans, proposals, specifications,
photographs, samples, models, processes, procedures, data, information, manuals,
reports, financial, marketing and business data, pricing and costing
information, correspondence and notes to the extent owned by any of the HKHL
Entities after the Effective Date; provided, however, the foregoing shall not
include any Third Party Intellectual Property Rights or any copyrights,
trademarks, service marks, corporate names, domain names or applications for any
of the foregoing; and (iii) Other Intellectual Property owned by any of the HKHL
Entities.

 

2.7.      "Intellectual Property Rights" shall mean Existing Patents and Jointly
Owned Non-Statutory Intellectual Property.

 

2.8.      "Invention Disclosure" shall mean a disclosure, in written or
electronic form, of subject matter which is intended to be the subject of one or
more patent applications and was prepared in conformance with the internal
policies of a party hereto.

 

 

 

 



 2 

 

 

2.9.      "Jointly-Owned Non-Statutory Intellectual Property" shall mean all
Existing Non-Statutory Intellectual Property existing and owned by either or
both parties hereto or any of their Affiliates as of the Effective Date, but
excluding any Previously Licensed Non-Statutory Intellectual Property.

 

2.10.  "Other Intellectual Property" shall mean all copyrights, trademarks,
service marks, corporate names, domain names or applications for any of the
foregoing developed, created or acquired from a third party after the Effective
Date which are owned by a party hereto.

 

2.11.  "Previously Licensed Non-Statutory Intellectual Property" shall mean that
portion of Existing Non-Statutory Intellectual Property which exists and is
owned by one party hereto (or its Affiliates) as of the Effective Date and is
licensed to the other party hereto (or its Affiliates) pursuant to a separate
written agreement effective on or before the Effective Date.

 

2.12.  "Third Party Intellectual Property" shall mean any patents, copyrights,
software trade secrets, trademarks, service marks, proprietary information and
other intellectual property, in any form, that is owned by a third party and is
required or useful for the exercise of any rights or licenses in Intellectual
Property Rights conveyed or granted pursuant to this Agreement.

 

3.      Ownership.

 

3.1.      Existing Patents. On the terms and subject to the conditions set forth
herein and subject to rights and licenses granted to third parties on or before
the Effective Date, the ownership of all right, title and interest in and to the
Existing Patents as of and after the Effective Date shall be apportioned as
follows and each party hereto agrees to execute such documents of assignment and
to take such other actions as may be required to effect the following:

 

3.1(a)      The Existing Patents listed on Exhibit A hereto shall be owned
exclusively by HKHL or the HKHL Entities;

 

3.1(b)     The Existing Patents listed on Exhibit B hereto shall be jointly
owned by COSG and the HKHL Entities, with neither party being obligated to
account to the other therefor; and

 

3.1(c)      (c) All other Existing Patents shall be owned exclusively by COSG.

 

3.2.      Jointly-Owned Non-Statutory Intellectual Property. On the terms and
subject to the conditions set forth herein and subject to the rights and
licenses granted to third parties on or before the Effective Date, as between
the parties, COSG and the HKHL entities shall jointly own, as of the Effective
Date all right, title and interest in and to any and all Jointly-Owned
Non-Statutory Intellectual Property, with neither party being required to
account to the other therefor. Previously Licensed Non-Statutory Intellectual
Property shall continue to be owned solely and exclusively by the owner thereof,
and its use and other rights therein by the other party defined by the terms and
conditions of such separate agreements between COSG and the HKHL Entities or
their respective Affiliates applicable to such Previously Licensed Non-Statutory
Intellectual Property.

 

3.3.      Existing Other Intellectual Property. Existing Other Intellectual
Property shall continue to be owned after the Effective Date by the party owning
such Existing Other Intellectual Property on the Effective Date.

 

3.4.      Other Intellectual Property.

 

3.4(a)      Except as other expressly provided in Sections 3.4 for certain Other
Intellectual Property, ownership by any party hereto of any and all right, title
and interest in and to Other Intellectual Property shall be determined in
accordance with applicable law and/or any agreements into which such party has
entered with its employees, subcontractors, agents or other third parties.

 

3.4(b)     In certain circumstances, it may be possible to obtain Other
Intellectual Property in and to Jointly-Owned Non-Statutory Intellectual
Property. Notwithstanding joint ownership of Jointly-Owned Non-Statutory
Intellectual Property, the right to seek any Other Statutory Intellectual
Property on the Jointly-Owned Intellectual Property, and the ownership in and to
any right, title and interest of any such Other Intellectual Property that may
result, shall be determined in accordance with the following:

 

 

 

 



 3 

 

 

3.4.b.(i)                   for any and all Other Intellectual Property in and
to works of authorship and mask works that are Jointly-Owned Non-Statutory
Intellectual Property, the party or parties that employ at least one author of
such work (or in the case of a work-for-hire, one contributor to such work)
immediately after the Effective Date shall have the right to seek such Other
Intellectual Property in and to such works and shall exclusively own, as between
the parties, all right, title and interest in and to any Other Intellectual
Property that result therefrom;

 

3.4.b.(ii)                 in the event of multiple authors and/or contributors,
as the case may be, at least one of which authors and/or contributors is
employed immediately after the Effective Date by each of the parties hereto, all
right, title and interest in and to such Other Intellectual Property that
results therefrom shall be jointly owned by both parties, without the obligation
of either party to account to the other therefor; and

 

3.4.b.(iii)               in the event that the author(s) or contributor(s), as
the case may be, is not employed by any of the parties hereto, all right, title
and interest in and to such Other Intellectual Property that results therefrom
shall be jointly owned by COSG and the applicable HKHL Entities, with neither
party having a duty to account to the other for the exploitation thereof.

 

3.5.   Preparation, Prosecution and Enforcement of Intellectual Property Rights.
Except as provided below for jointly-owned Intellectual Property Rights, the
owner of the Intellectual Property Rights, at its expense, shall control the
preparation, filing and prosecution of any patent applications directed to such
Intellectual Property Rights and to the maintenance and enforcement of any
patents that result therefrom, and the other party hereto shall cooperate with
the owner in such efforts at the owner's reasonable request and expense. For
purposes of Intellectual Property Rights which are jointly owned, COSG shall
control the preparation, filing and prosecution of such Intellectual Property
Rights and the cost thereof shall be borne equally by COSG and the HKHL
Entities; provided, however, that (i) COSG will consult with the HKHL Entities
regarding the choice of foreign jurisdictions in which to protect such
Intellectual Property Rights; (ii) COSG will provide copies of all documents
filed with or received from the relevant patent or other government offices in
connection with the prosecution of such Intellectual Property Rights; and (iii)
the choice of prosecution counsel shall be reasonably satisfactory to the HKHL
Entities. If COSG refuses to file a patent application for protection of any
such jointly owned Intellectual Property Rights after the HKHL Entities has
requested that COSG do so, the HKHL Entities may do so, with counsel reasonably
satisfactory to COSG, and the cost thereof shall be borne equally by COSG and
the HKHL Entities.

 

3.6.   Limitations and Obligations of Ownership.

 

3.6(a)         Each party shall have the right, but not the obligation, to
obtain, maintain and enforce any Intellectual Property Rights solely owned by
such party in such manner as such party deems appropriate in its sole
discretion.

 

3.6(b)        To the extent any party hereto has any right, title or interest in
or to any Intellectual Property Right that is to be owned jointly or exclusively
by the other party in accordance with the terms of this Section 3.6(b), such
first party shall assign, and hereby assigns, to such other party such portion
or all of the first party's right, title and interest in and to such
Intellectual Property Right as required hereunder. The first party shall execute
and procure such documents and take such other actions as may be reasonably
requested from time to time by the other party to obtain for its own benefit
such Intellectual Property Rights or otherwise to transfer or confirm its
Intellectual Property Rights.

 

 

 

 



 4 

 

 

3.6(c)         For any and all jointly owned Intellectual Property Rights,
subject to the obligations of Confidentiality set forth in Section 8 hereof:

 

3.6.c.(i)                    Each party shall have an undivided joint interest
with the other party in and to all such jointly owned Intellectual Property
Rights.

 

3.6.c.(ii)                  Each party shall have the right to license or
sublicense jointly owned Intellectual Property Rights without any duty to
account to the other party.

 

3.6.c.(iii)                Each party shall have the right to exercise or
otherwise exploit jointly owned Intellectual Property Rights (including, without
limitation, the right to make, use, offer for sale, sell, and make versions,
adaptations and derivatives works), by any manner and means now known or
hereafter devised, in perpetuity, without any duty to account to the other
party.

 

3.6.c.(iv)                Each party shall obtain waivers of any and all claims
against the other party that any employee, subcontractor or agent of such party
may now or hereafter have in any jurisdiction under "moral rights" or rights of
"droit moral" encompassed by any jointly owned Intellectual Property Rights, and
to the extent that such rights may not be waived, each such party shall secure
covenants and stipulations of those individuals not to assert such rights
against any of the other parties hereto or their respective successors, assigns,
licensees and sublicensees.

 

3.6.c.(v)                  If either party becomes aware of any infringement,
misuse or misappropriation of any jointly owned Intellectual Property Right or
any attempt to invalidate any jointly owned Intellectual Property Right, such
party shall promptly notify the other party, and the parties shall thereafter
confer in good faith regarding the steps, if any, that should be taken to remedy
any such infringement, misuse or misappropriation or any such invalidity
attempt. Either party shall have the right, at its sole discretion and expense,
to enforce any jointly owned Intellectual Property Right against a third party.
The other party shall reasonably cooperate in any such proceeding; provided,
however, that the party bringing such proceeding shall reimburse the other party
for such other party's costs and reasonable expenses, including reasonable
attorneys fees, incurred in connection with such cooperation; and provided,
further, that the duty of cooperation shall not interfere or diminish in any way
with the right of such other party to grant licenses hereunder, including
licenses to the accused infringer, and otherwise exploit all of such other
party's rights in the jointly owned Intellectual Property Right.

 

3.6.c.(vi)                Nothing contained in this Agreement, including,
without limitation, joint ownership of Jointly-Owned Non-Statutory Intellectual
Property, shall require either party or its Affiliates to disclose or otherwise
provide to the other party or its Affiliates any Jointly-Owned Non-Statutory
Intellectual Property.

 

3.7.   Each party hereto acknowledges and agrees that, as between the parties
and as of the Effective Date, the HKHL Entities exclusively own any and all
right, title and interest in Existing Patents listed on Exhibit A, and that
under this Agreement, the COSG shall acquire no right, title, or interest in or
to any of the foregoing, other than any rights expressly granted hereunder.

 

3.8.   Each party hereto acknowledges and agrees that, as between the parties
and as of the Effective Date, COSG exclusively own any and all right, title and
interest in Existing Patents (other than Existing Patents listed on Exhibits A
and B), and that under this Agreement, the HKHL Entities shall acquire no right,
title, or interest in or to any of the foregoing, other than any rights
expressly granted hereunder.

 

3.9.   Notwithstanding anything contained in this Agreement, each party
expressly reserves the right to enforce its agreements with current and former
employees relating to Intellectual Property Rights or relating to obligations of
confidentiality, nondisclosure and nonuse of proprietary or confidential
information.

 

 

 

 



 5 

 

 

4.      License Grants. On the terms and subject to the conditions set forth
herein and subject to rights and licenses granted to third parties on or before
the Effective Date, each applicable HKHL Entity hereby grants to COSG a
worldwide, non-exclusive, perpetual, royalty-free and irrevocable right and
license to exercise and otherwise exploit (including, without limitation, the
right to make, have made, use, offer for sale, sell, lease, license and
sublicense and to practice any method in the exercise of the foregoing), by any
manner and means now known or hereafter devised, all of the following
(collectively, the “Licensed IP”):

 

·Existing Patents listed on Exhibit A;

·All Existing Non-Statutory Intellectual Property of each HKHL Entity including
those set forth on Exhibit C;

·All Existing Other Intellectual Property of each HKHL Entity including those
set forth on Exhibit D;

·All Other Intellectual Property of each HKHL Entity including those set forth
on Exhibit E; and

·All Future Intellectual Property of the HKHL Entities including without
limitation, those relating to A classroom layout, the Bee Bolt coding program
and the 960 Cloud Teaching Plan.

 

This License shall include the right of COSG to sublicense COSG’s Affiliates and
their successors and assigns; provided, however, that they agree to be bound by
the terms and conditions of this Agreement. Except and to the extent expressly
set forth in a separate written agreement between COSG and the HKHL Entities, no
right or licenses, express or implied, are hereby granted to COSG or its
Affiliates under any other intellectual property owned by the HKHL Entities or
its Affiliates.

 

4.1.   Limitations and Obligations of Licensees.

 

4.1(a)         Each party agrees neither to do nor to permit any act which may
in any way jeopardize or be detrimental to the validity of the other party's
Intellectual Property Rights (including any Licensed IP, as applicable) licensed
to such party hereunder.

 

4.1(b)        If a party becomes aware of any infringement, misuse or
misappropriation of any Intellectual Property Rights of the other party licensed
to the first party hereunder (including any Licensed IP, as applicable), the
first party shall notify the other party with a commercially reasonable period
of time and shall cooperate reasonably with the other party, at the other
party's request and expense, to terminate or remedy such infringement, misuse or
misappropriation.

 

4.1(c)         Nothing contained herein shall be construed as obligating either
party to obtain, maintain or enforce Intellectual Property Rights licensed to
the other party hereunder (including any Licensed IP, as applicable).

 

4.1(d)        Nothing herein shall be construed as granting either party, by
implication, estoppel or otherwise, any license or other right under any
Intellectual Property Rights, or any of the Licensed IP, except for those rights
expressly granted hereunder.

 

5.      Other Limitations on Ownership and Licenses.

 

5.1.   Prior Obligations. All rights in or to Intellectual Property Rights or
the Licensed IP, as applicable, granted by either party hereunder by assignment,
license or otherwise, are subject to any rights granted to any third party in
such Intellectual Property Rights as of the Effective Date hereof.

 

5.2.   Third Party Intellectual Property. Each party acknowledges that, in order
to exercise any rights granted hereunder, including but not limited to
Jointly-Owned Non-Statutory Intellectual Property, it may need to license or
otherwise obtain rights to use Third Party Intellectual Property. Such licenses
or other rights shall be at such party's sole cost and expense and the party
obtaining such licenses or other permissions shall be solely responsible for
observing and complying with the terms and conditions under which such Third
Party Intellectual Property is licensed or right is otherwise obtained from the
applicable third party.

 

 

 

 



 6 

 

 

6.      Warranties.

 

6.1.   Allocation of Risk. An essential purpose of the exclusion of warranties
and limitation of liability provided in this Agreement is allocation of risks
between COSG and the HKHL Entities, which allocation of risks is reflected in
the arrangements between COSG and the HKHL Entities in this Agreement.

 

6.2.   No Conflicts. Each HKHL Entity represents and warrants that, to the best
of its knowledge, it owns, or otherwise has the necessary rights in the Licensed
IP and Intellectual Property Rights, to assign ownership or to grant the rights
and licenses conveyed herein. With respect to Future Intellectual Property, each
HKHL Entity covenants that it will own or otherwise have all necessary rights to
assign ownership or to grant the rights and licenses to be conveyed herein prior
to such assignment, grant or conveyance. Exhibits A, C, D and E are true,
accurate and complete descriptions of the Licensed IP. There are no outstanding
options, licenses, agreements, claims, encumbrances or shared ownership of
interests of any kind relating to any Intellectual Property Rights of the
Licensed IP, nor is any HKHL Entity bound by or a party to any options, licenses
or agreements of any kind with respect to any of the Intellectual Property of
the Licensed IP the patents, trademarks, service marks, trade names, domain
names, copyrights, trade secrets, licenses, information, proprietary rights
and/or processes of any other person or entity, except, in either case, for
standard end-user, object code, internal-use software license and
support/maintenance agreements for software that is not and will not be
incorporated into, or used to provide or develop, HKHL’s software, products or
services. None of the HKHL Entities has received any communications alleging
that any of them has violated or would violate any of the patents, trademarks,
service marks, domain names, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity. The exercise or other
exploitation of any Intellectual Property or Licensed IP assigned or licensed by
any of the HKHL Entities hereunder shall be free from infringement of any Third
Party Intellectual Property.

 

6.3.   Disclaimer. THE WARRANTIES IN THIS SECTION 6 ARE IN LIEU OF ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WHETHER ARISING BY COURSE OF DEALING OR
PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR PROFESSION OR OTHERWISE, INCLUDING
BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR
A PARTICULAR PURPOSE OR WARRANTIES AGAINST INFRINGEMENT. WITHOUT LIMITING THE
FOREGOING, EACH PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OR
REPRESENTATION, OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE EVEN IF
EITHER PARTY HAS BEEN ADVISED OR SHOULD HAVE KNOWN OF SUCH PURPOSE. Except for
the warranties expressly set forth in this Section 6, each of the parties
acknowledges and agrees that it has relied on no other representations or
warranties and that no other representations or warranties have formed the basis
of its bargain hereunder.

 

7.      Limitation of Liability. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN SECTION 6.2 HEREOF, NEITHER PARTY BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFITS OR
LOSS OF USE), WHETHER BASED ON CONTRACT, TORT (INCLUDING, WITHOUT LIMITATION,
NEGLIGENCE), OR ANY OTHER CAUSE OF ACTION RELATING TO INTELLECTUAL PROPERTY
RIGHTS ASSIGNED OR LICENSED HEREUNDER OR CONFIDENTIAL INFORMATION, OR OTHERWISE
RELATING TO THIS AGREEMENT, EVEN IF THE OTHER PARTY HAS BEEN INFORMED OR SHOULD
HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.

 

 

 

 



 7 

 

 

8.      Confidential Information.

 

8.1.   Restrictions. The Confidential Information of the disclosing party may be
used by the receiving party only for the performance of its obligations and the
exercise of its rights hereunder and may only be disclosed to those employees,
subcontractors or agents of the receiving party who have a need to know in order
so to perform or exercise. Except and to the extent set forth in Section 8, the
receiving party may not disclose Confidential Information of the disclosing
party to any other person, entity or the public without the prior written
consent of the disclosing party; provided, however, that such Confidential
Information may be disclosed by the receiving party without the necessity of
prior written consent to the receiving party's employees, subcontractors or
consultants who require access to such Confidential Information to perform the
receiving party's obligations or to exercise its rights hereunder; provided,
however, such persons have entered into written agreements which contain
obligations of nondisclosure and nonuse no less restrictive than set forth in
this Section 8, which agreements shall be enforceable by the disclosing party.

 

8.2.   Compliance with Governmental, Judicial Requirements. If a receiving party
receives a request to disclose any Confidential Information of the disclosing
party (whether pursuant to a valid and effective subpoena, an order issued by a
court or other governmental authority of competent jurisdiction or otherwise) on
advice of legal counsel that disclosure is required under applicable law, the
receiving party agrees that, prior to disclosing any Confidential Information of
the disclosing party, it shall (i) notify the disclosing party of the existence
and terms of such request or advice, (ii) cooperate with the disclosing party in
taking legally available steps to resist or narrow any such request or to
otherwise eliminate the need for such disclosure at the disclosing party's sole
expense, if requested to do so by the disclosing party, and (iii) if disclosure
is required, it shall be the obligation of the disclosing party to use its best
efforts to obtain a protective order or other reliable assurance that
confidential treatment shall be afforded to such portion of the Confidential
Information of the disclosing party as is required to be disclosed.
Notwithstanding the foregoing, nothing herein shall be construed to prevent COSG
from making any disclosures reasonably deemed desirable or necessary to comply
with applicable laws and regulations, including without limitation, all United
States securities laws and regulations.

 

8.3.   Continuing Obligation. The obligation of nondisclosure and nonuse with
respect to Confidential Information of the disclosing party shall survive and
continue for a period of two (2) years after the Effective Date.

 

9.      Dispute Resolution.

 

9.1.   General. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled first, by good faith efforts
of the parties to reach mutual agreement as set forth below.

 

9.2.   Initial Resolution. A party that wishes to initiate the dispute
resolution process shall send written notice to the other party with a summary
of the controversy and a request to initiate these dispute resolution
procedures. Each party shall appoint a knowledgeable, responsible representative
from the company who has the authority to settle the dispute, to meet and
negotiate in good faith to resolve the dispute. The discussions shall be left to
the discretion of the representatives, who may utilize other alternative dispute
resolution procedures such as mediation to assist in the negotiations.
Discussions and correspondence among the representatives for purposes of these
negotiations shall be treated as Confidential Information developed for purposes
of settlement, shall be exempt from discovery and production, and shall not be
admissible in the arbitration described above or in any lawsuit pursuant to Rule
408 of the Federal Rules of Evidence. Documents identified in or provided with
such communications, which are not prepared for purposes of the negotiations,
are not so exempted and may, if otherwise admissible, be admitted in evidence in
the arbitration or lawsuit. The parties agree to pursue resolution under this
subsection for a minimum of sixty (60) days before initiating an action in the
appropriate jurisdiction; provided, however, that each party reserves the right
to pursue and defend its rights in court after the said sixty (60) day period.

 

 

 

 



 8 

 

 

9.3.   Injunctive Relief. The foregoing notwithstanding, each party shall have
the right to seek injunctive relief in an applicable court of law or equity
pending resolution of the dispute in accordance with the foregoing.

 

10.      General.

 

10.1.  Notice. Any notice, demand, claim or other communication under this
Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by facsimile or prepaid
overnight courier to the parties at the addresses as follows (or at such other
addresses as shall be specified by the parties by like notice):





If to COSG:

 

COSMOS GROUP HOLDINGS INC.
Rooms 1705-6, 17th Floor, Tai Yau Building

No. 181 Johnston Road

Wanchai, Hong Kong

Fax: +852 3643 1125

Attn: Secretary

 

If to HKHL:

 

HONG KONG HEALTHTECH LIMITED

Room 1703, Times Tower,

928 Cheung Sha Wan Road,

Kowloon, Hong Kong

Fax: _________________________

Attn: Secretary

 

If to the HKHL ENTITIES:

 

深圳傅正勤教育科技有限公司

1st Floor, Building 3, Mei Nian Plaza, Nanhai Avenue, China Merchants Street,
Nanshan District, Shenzhen, P.R.C.

深圳市南山区招商街道南海大道美年广场3栋1层106-111号

Fax: ___________________________

Attn: Secretary

 

 

Such notice shall be deemed delivered upon receipt against acknowledgment
thereof if delivered personally, on the third business day following mailing if
sent by certified mail, upon transmission against confirmation if sent by
facsimile and on the next business day if sent by overnight courier.

 

10.2.  Compliance. Each party hereto shall each comply with the provisions of
all applicable federal, state, and local laws, ordinances, regulations and codes
(including, without limitation, procurement of required permits or certificates)
in fulfillment of their obligations under this Agreement. To the extent any
Intellectual Property Rights or Future Intellectual Property Rights held by
either party are subject to U.S. export and foreign transactions control
regulations, each party undertakes that it shall neither export, nor cause nor
permit to be exported, without the other party's prior written consent and
without compliance with applicable law and regulation, any such Intellectual
Property Rights or Future Intellectual Property Rights of the other party out of
the United States of America, nor shall such rights be made available by such
party, directly or indirectly, for use in any project associated with the
design, development, production, testing, stockpiling or use of: (i) nuclear
weapons or facilities to produce nuclear explosives, (ii) missiles, or (iii)
chemical or biological warfare agents. Each party agrees to comply with all
applicable laws and regulations relating to the exportation of technical
information, as they currently exist and as they may be amended from time to
time.

 

 

 

 



 9 

 

 

10.3.  Assignment, Subcontracting. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by either of the parties without the
other party's prior written consent; provided, however, that each party may
assign this Agreement to any Affiliate or to any purchaser of any of such party
or of such party's business to which such license relates upon the sale of all
or substantially all of the assets of such business or upon a merger, stock swap
or other means by which a third party acquires that part of such party's
business to which such license relates. Any attempted or purported assignment in
violation of the foregoing shall be void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of each party hereto.

 

10.4.  Waiver of Terms and Conditions. Failure to enforce any of the terms or
conditions of this Agreement shall not constitute a waiver of any such terms or
conditions, or of any other terms or conditions.

 

10.5.  Severability. Where any provision of this Agreement is declared invalid,
illegal, void or unenforceable, or any changes or modifications are required by
regulatory or judicial action, and any such invalid, illegal, void or
unenforceable provision, or such change or modification, substantially affects
any material obligation of a party hereto, the remaining provisions of this
Agreement shall remain in effect and the parties shall mutually agree upon a
course of action with respect to such invalid provision or such change or
modification to the end that the purposes of this Agreement are carried out.

 

10.6.  Governing Law. This Agreement, and the rights and obligations contained
in it, shall be governed by and construed in accordance with the laws of the
State of Nevada, without regard to any conflicts of law principles that would
require the application of the laws of any other jurisdiction.

 

10.7.  No Unreasonable Delay or Withholding. Where agreement, approval,
acceptance, consent or similar action by any of the HKHL Entities is required,
such action shall not be unreasonably delayed or withheld.

 

10.8.  Force Majeure. If performance of any obligations by either party under
this Agreement is prevented, restricted or interfered with by reason of acts of
God, wars, revolution, civil commotion, acts of public enemy, embargo, acts of
government in its sovereign capacity, labor difficulties, including, without
limitation, strikes, slowdowns, picketing or boycotts, communication line
failures, power failures, or any other circumstances beyond the reasonable
control and not involving any fault or negligence of the party affected, the
party affected, upon giving prompt notice to the other party, shall be excused
from such performance on a day-to-day basis during the continuance of such
prevention, restriction or interference (and the other party shall likewise be
excused, on a day-to-day basis during the same period, from performance of its
obligations which are dependent upon or affected by such nonperformance);
provided, however, that the party so affected shall use its best reasonable
efforts to avoid or remove such causes of nonperformance and both parties shall
proceed immediately with the performance of their obligations under this
Agreement whenever such causes are removed or cease.

 

10.9.  Entire Agreement. This Agreement represents the entire understanding
between the parties with the respect to its provisions and cancels and
supersedes all prior agreements or understandings, whether written or oral, with
respect to the subject matter. This Agreement may only be modified or amended by
an instrument in writing signed by duly authorized representatives of the
parties. This Agreement shall be deemed to include all Schedules attached
hereto.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

 



 10 

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers to be effective as of the
Effective Date.

 

COSMOS GROUP HOLDINGS, INC.,

a Nevada corporation

 

 

 

By: ____________________________________

Miky Y.C. Wan
Chief Executive Officer, Interim Chief Financial Officer and President

 

 

 

 

HONG KONG HEALTHTECH LIMITED,

a Hong Kong limited liability company

 

 

 

By: ___________________________________

Wing Lok Jonathan SO

Director

深圳傅正勤教育科技有限公司(formerly known as Shenzhen Yongle Innovative Education Limited) a
limited company organized under the laws of the People’s Republic of China

 

 

 

 

By: ____________________________________

董丽丽

Legal Representative

 

 

 

 

 

 

 

 



 11 

 

 

EXHIBIT A

 

EXISTING PATENTS OWNED BY THE HKHL ENTITIES

 

 
NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 12 

 



 

EXHIBIT B

 

EXISTING PATENTS JOINTLY OWNED BY COSG AND THE HKHL ENTITIES

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 



 

EXHIBIT C

 

EXISTING NON-STATUTORY INTELLECTUAL PROPERTY OF THE HKHL ENTITIES

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 14 

 

 

EXHIBIT D

 

EXISTING OTHER INTELLECTUAL PROPERTY OF EACH HKHL ENTITY

 

 

All rights under license(s) from Shenzhen Yongle Innovative Education Limited
(now known as 深圳傅正勤教育科技有限公司) in favour of HKHL including without limitation,
licenses relating to approximately 1170 Education Apps, 144 Books, 6 Education
software, 49061 publishable pages of Comic drawings for use in the Business.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 15 

 

 

Number

序号

Copyright Owner

著作权人

Company Registered Location

公司地域所属

Title Of Books作品名称

Registered Time

登记时间


Certificate Registration Number

证书登记号

Registration Status
1. Registered

2. In Progress

3. Intended to register
登记状况

1.已登记

2.登记中

3.拟登记

1 Shenzhen Yongle Innovative Education Limited. China Yongle International
Multimedia Innovative Course（Health） 150apps 2016年03月10日 软着登字第1228009号
Registered 2 Shenzhen Yongle Innovative Education Limited. China Yongle
International Multimedia Innovative Course（Chinese） 150apps 2016年03月15日
软着登字第1231615号 Registered 3 Shenzhen Yongle Innovative Education Limited. China
Yongle International Multimedia Innovative Course（English） 150apps 2016年03月15日
软着登字第1231620号 Registered 4 Shenzhen Yongle Innovative Education Limited. China
Yongle International Multimedia Innovative Course（Moral Education） 150apps
2016年03月15日 软着登字第1232744号 Registered 5 Shenzhen Yongle Innovative Education
Limited. China Yongle International Multimedia Innovative Course（Math） 150apps
2016年03月15日 软着登字第1232794号 Registered 6 Shenzhen Yongle Innovative Education
Limited. China Yongle International Multimedia Innovative Course（Art） 150apps
2016年03月16日 软着登字第1234094号 Registered 7 Shenzhen Yongle Innovative Education
Limited. China Yongle International Multimedia Innovative Course（Science）
150apps 2016年03月17日 软着登字第1234367号 Registered 8 Shenzhen Yongle Innovative
Education Limited. China Yongle International Multimedia Innovative
Course（Chinese Culture） 150apps 2016年03月18日 软着登字第1236150号 Registered 9 Shenzhen
Yongle Innovative Education Limited. China Yongle Innovative Course（Insects） （AR
computer software copyright） 2017年3月22日 软着登字第1672664号 Registered 10 Shenzhen
Yongle Innovative Education Limited. China Yongle Innovative Course（Marine life）
（AR computer software copyright） 2017年3月23日 软着登字第1673627号 Registered 11 Shenzhen
Yongle Innovative Education Limited. China Yongle Innovative Course（Dinosaur）
（AR computer software copyright） 2017年3月27日 软着登字第1677218号 Registered 12 Shenzhen
Yongle Innovative Education Limited. China Yongle Innovative Course（Terrestrail
Animal） （AR computer software copyright） 2017年3月28日 软着登字第1678733号 Registered 13
Shenzhen Yongle Innovative Education Limited. China Yongle Innovative
Course（Reptile） （AR computer software copyright） 2017年3月30日 软着登字第1683068号
Registered 14 Shenzhen Yongle Innovative Education Limited. China Yongle
Innovative Course（Birds） （AR computer software copyright） 2017年3月31日
软着登字第1683956号 Registered 15 Shenzhen Yongle Innovative Education Limited. China
Yongle Children's Book (English) K1 2016年07月20日 国作登字-2016-L-00291027 Registered
16 Shenzhen Yongle Innovative Education Limited. China Yongle Children's Book
(English) K2 2016年07月20日 国作登字-2016-L-00291028 Registered 17 Shenzhen Yongle
Innovative Education Limited. China Yongle Children's Book (English) K3
2016年07月20日 国作登字-2016-L-00291029 Registered 18 Shenzhen Yongle Innovative
Education Limited. China Yongle Children's Book (Chinese) K1 2017年06月13日
国作登字-2017-L-00471828 Registered 19 Shenzhen Yongle Innovative Education Limited.
China Yongle Children's Book (Chinese) K2 2017年06月13日 国作登字-2017-L-00471827
Registered 20 Shenzhen Yongle Innovative Education Limited. China Yongle
Children's Book (Chinese) K3 2017年06月13日 国作登字-2017-L-00471826 Registered 21
Shenzhen Yongle Innovative Education Limited. China Yongle Children's Book
(Math) K1 2017年06月13日 国作登字-2017-L-00471831 Registered 22 Shenzhen Yongle
Innovative Education Limited. China Yongle Children's Book (Math) K2 2017年06月12日
国作登字-2017-L-00471732 Registered 23 Shenzhen Yongle Innovative Education Limited.
China Yongle Children's Book (Math) K3 2017年06月12日 国作登字-2017-L-00471731
Registered 24 Shenzhen Yongle Innovative Education Limited. China Yongle
Children's Book (Logic) K1 2017年06月13日 国作登字-2017-L-00471830 Registered 25
Shenzhen Yongle Innovative Education Limited. China Yongle Children's Book
(Logic) K2 2017年06月13日 国作登字-2017-L-00471829 Registered 26 Shenzhen Yongle
Innovative Education Limited. China Yongle Children's Book (Logic) K3
2017年06月12日 国作登字-2017-L-00471819 Registered

 

 

 






 16 

 

 

可出版漫画2015-1-22 Publishable Comics 2015-1-22 故事名称 (Story Name) 黑线稿 (Black) 色稿
(Colour) 印刷稿（AI） 推广稿（JPG） 总页数 Total Pages 仓鼠网络漫画 　 　 　 　 　 哈皮运动场（篮球争霸赛） #1-#12
#1-#12 #1-#12 #1-#12 120p      （接力赛） #1-#4 #1-#4 #1-#4 #1-#4 40p        （完美射击）
#1-#4 #1-#4 #1-#4 #1-#4 40p 爱新奇，爱搞事（唱歌家与科学家） #1 #1 #1 #1 10p         （消极药丸） #1
#1 #1 #1 10p              （爱新奇旦学发明） #1-#2 #1-#2 #1-#2 #1-#2 20p
             （我发明超级炸弹） #1-#4 #1-#4 #1-#4 #1-#4 40p          （动作捕捉器） #1-#2 #1-#2
#1-#2 #1-#2 20p              （厌食的爱搞事旦） #1-#2 #1-#2 #1-#2 #1-#2 20p
             （妈妈的生日礼物） #1-#4 #1-#4 #1-#4 #1-#4 40p        （正义使者） #1-#4 #1-#4
#1-#4 #1-#4 40p 狐经理的打工日记(招工那些事儿） #1-#4 #1-#4 #1-#4 #1-#4 40p          （梦工厂）
#1-#4 #1-#4 #1-#4 #1-#4 40p                  （盖世武侠的陪练） #1-#4 #1-#4 #1-#4 #1-#4
40p            （奇逢敌手） #1-#4 #1-#4 #1-#4 #1-#4 40p            （非常保镖） #1-#4 #1-#4
#1-#4 #1-#4 40p 小糖旦的公主梦（公主与巨龙） #1-#4 #1-#4 #1-#4 #1-#4 40p
                  （多头史小龙的反攻） #1-#2 #1-#2 #1-#2 #1-#2 20p
                （水晶城和不笑兔） #1-#4 #1-#4 #1-#4 #1-#4 40p
                    （寻找生命之国的眼泪） #1-#5 #1-#5 #1-#5 #1-#5 50p
              （黑巫婆的诅咒） #1-#3 #1-#3 #1-#3 #1-#3 30p             （再见水晶城） #1-#4
#1-#4 #1-#4 #1-#4 40p 　 　 　 仓鼠网络漫画总页数 (Subtotal) 820p 仓鼠乐园漫画 #1-#69 #1-#69
#1-#69 #1-#69 1560p 因之前出版原因：（1-13,16,18-62期是从6-7页开始） 　 　 　 　 　
            （14,15,17期是从26-27页开始） 　 　 　 　 　        （63-69期是从1-2页开始） 　 　 　 　 　 注：
#1 （jpg：P6-27）（ai：P28-45） #2 （ai：P6-23）（jpg：P24-45） #1-#9 #1-#9 #1-#9 #1-#9
每回40p (per round) #10-#69 #10-#69 #10-#69 #10-#69 每回20p (per round) 仓鼠365天小故事 　
　 　 　 　 A系列 #1-#53 #1-#53 #1-#53 #1-#53 265p B系列 #1-#25 #1-#25 #1-#25 #1-#25
125p C系列 #1-#25 #1-#25 #1-#25 #1-#25 125p D系列 #1-#22 #1-#22 #1-#22 #1-#22 110p
E系列 #1-#17 #1-#17 #1-#17 #1-#17 85p 　 #1-#47 #1-#47 #1-#47 #1-#47 235p 　 　 　
仓鼠365天小故事总页数 (Subtotal) 945p 傻猫干大事 #1-#41 #1-#41 #1-#41 #1-#41 820p 爸妈小时代 #1-#5
#1-#5 #1-#5 #1-#5 99p 2020超新世纪 #1-#5 #1-#5 #1-#5 #1-#5 100p 狐狸四格漫画 #1-#2 #1-#2
#1-#2 #1-#2 60p 雷霆战友（封面1页，内文稿P1-7）共8页，而版头是封面重用的就是第9页 8p 9p 9p 9p 9p 树懒亚DO #1-#3
#1-#3 #1-#3 #1-#3 90p 太空小英雄—科普书 #1、#2、#3第一回 #1、#2、#3第一回 #1、#2、#3第一回 #1、#2、#3第一回
378p 太空小英雄 #1-#3 #1-#3 #1-#3 #1-#3 80p 所有可出版漫画总页数Publishable Comics ：4961p

 

 



 17 

 

 

EXHIBIT E

 

OTHER INTELLECTUAL PROPERTY OF THE HKHL ENTITIES

 

 

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 18 

